Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-13-00908-CV

                                          IN RE Linda LEESER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 8, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 30, 2013, relator filed a petition for writ of mandamus complaining of the

trial court’s denial of a request to vacate temporary orders in a child custody dispute and seeking

an order directing the trial court to enter temporary orders in conformance with a mediated

settlement agreement. The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2006-CI-14491, styled In the Interest of S.O.L., A Child, pending in the
150th Judicial District Court, Bexar County, Texas, the Honorable Genie Wright presiding.